Citation Nr: 0606894	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-44 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right orchiectomy, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and August 1992 rating decisions 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 1997 and August 2001, the Board remanded the case to 
the RO for additional development.  On each occasion, the RO 
expended reasonable effort to comply with the remand and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument on 
the veteran's behalf in February 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the competent medical evidence of 
record does not show the veteran's remaining testicle to be 
non-functioning.

3.  The preponderance of the competent medical evidence does 
not show moderate cystitis with pyuria and diurnal and 
nocturnal frequency, or moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus to 
have been more nearly approximated.

4.  For the period beginning on February 17, 1994, the 
effective date of the change in the regulations, daytime 
voiding interval between two and three hours, or awakening to 
void two times per night has not been more nearly 
approximated.

5.  Urinary tract infection requiring long-term drug therapy, 
1 to 2 hospitalizations per year and/or requiring 
intermittent intensive management has not been more nearly 
approximated.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of a 10 percent 
for right orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7524 (2005); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7524 (1993);.

2.  The requirements for a compensable rating for chronic 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2005); 38 C.F.R. § 4.115a, 
Diagnostic Codes 7527, 7512 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran's claim was received prior to the enactment of 
the VCAA.  In this case, in a June 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the December 1992 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) issued throughout the appeal period, the most recent 
of which was February 2005.  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Attempts were made to 
obtain records from the Social Security Administration, who 
responded that the veteran was denied SSA disability, and 
that the file pertaining to the veteran was destroyed.  
Furthermore, the veteran has been scheduled for numerous 
examinations but has failed to report to those recently 
scheduled.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual background

The veteran's right testis was surgically removed due to 
torsion while he was in active service.  The service medical 
records reflect that his prior medical history was non-
contributory to the condition.  A 1983 rating decision 
granted service connection for the right orchiectomy, with a 
10 percent evaluation, and for chronic prostatitis, with a 
non-compensable evaluation.  The veteran's claim for an 
increased rating was received in 1991.

The claims file reflects that the veteran has an extensive 
history of poly-substance dependence and failures to report 
for examinations or to consent to diagnostic tests.

VA treatment records of June 1991 reflect the veteran 
complained of a burning sensation on voiding.  The examiner 
assessed a possible urinary tract infection and he was 
prescribed an antibiotic.  The July 1992 VA nephrological 
examination report reflects that the veteran denied any 
history of colic.  The examiner noted that he voided freely, 
and that there was a history of micro-hematuria.  The 
examiner rendered a diagnosis of rule out urinary tract 
infection, status post-orchiectomy, and impotency.  The 
examiner recommended an intravenous pyelogram but noted that 
the veteran refused to consent to the procedure.

Treatment records reflect that during 1996, the veteran 
presented on two to three occasions complaining of a burning 
sensation on voiding.  Urinalysis indicated a possible 
urinary tract infection and the veteran was prescribed 
Bactrim.  Records reflect no evidence of a follow-up.  A May 
1997 treatment record reflects that the veteran again 
presented with complaints of burning sensation on voiding.  
Examination revealed no evidence of a urinary tract 
infection, and an intravenous pyelogram was negative, with no 
evidence of obstruction.

A December 1997 VA Discharge Summary reflects that the 
veteran was admitted for detoxification from illicit drug 
dependency.  The summary reflects that the veteran manifested 
hematuria and an intravenous pyelogram and urine culture were 
performed.  Both were negative.  All the urine culture showed 
was blood in his urine.  The treating urologist recommended a 
cystoscopy, but the veteran refused, as he asserted that he 
had undergone one in the past.  The summary reflects that he 
was treated empirically with a 10-day regimen of Bactrim, 
even though he did not manifest white blood cells.

A June 1998 treatment note reflects that the veteran denied 
any nocturia or other urinary dysfunction.  A November 2003 
VA urology treatment note reflects that, in March 2001, the 
veteran complained of gross hematuria and a work-up was 
scheduled, but he never appeared for the work-up.  

The claims file reflects that throughout the history of this 
appeal, the veteran was scheduled for examinations and he 
failed to appear.  When he contacted the RO and claimed that 
he did not receive the notice due to a change of address or 
other reason, the examination was rescheduled.  Nonetheless, 
he failed to report when the examination was rescheduled.  
After each Board remand, the veteran was informed that an 
examination was being scheduled and the consequences if he 
failed to report.  Pursuant to the 2001 remand, the veteran 
was informed that a 1999 notice of examination erroneously 
advised that a failure to report would result in his claim 
being decided on the evidence of record.  The 2001 remand put 
him on notice that claims for increase will be denied if 
there is a failure to appear.

Most recently, the veteran was scheduled for examinations in 
early July 2004, mid-July 2004, and January 2005.  The 
veteran failed to report for the examinations, and there was 
no request that the examinations be rescheduled.

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (2005). 

Analysis

The Board notes the provisions of § 3.655(b).  The Board also 
notes 1999 correspondence in the claims file where the RO 
informed the veteran that he failed to report for a scheduled 
examination, but subsequent inquiry had revealed that he in 
fact did report for a scheduled examination but the paperwork 
was lost.  Thus, in light of the fact that the veteran 
reported for the 1992 examination and VA treatment records 
are contained in the file, the Board will consider the 
veteran's claim on the available evidence.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

One reason for the 1997 remand was for the RO to evaluate the 
veteran's claim under the current criteria for rating 
genitourinary disorders, as well as the prior criteria.  
Thus, the Board may consider the veteran's claim under both 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Right orchiectomy.  The rating criteria in effect at the time 
the veteran filed his claim provided that the removal of one 
testis warranted an evaluation of 10 percent.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7524 (1993).  A 20 percent was 
warranted when there was a nonservice-connected absence or 
nonfunctioning of the other testis in addition to the 
service-connected testicular loss.  A 30 percent rating was 
warranted for service-connected removal of both testes. 

The current criteria provide for a non-compensable evaluation 
for the removal of one testis but a 30 percent evaluation if 
the remaining testicle is missing or non-functional due to 
service-connected or nonservice causes.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2005).  The Board finds that there is 
no competent medical evidence that the veteran's left testis 
is either missing or non-functional.  Further, the 1992 
general medical examination report reflects that physical 
examination revealed the right orchiectomy, but made no 
mention of any left testicle problem.  Thus, the prior 
criteria is more favorable to the veteran, but the 10 percent 
evaluation is the maximum allowed by the prior criteria.

Chronic prostatitis.  Under Diagnostic Codes 7526 and 7512, 
which were in effect prior to February 17, 1994, prostate 
disability was evaluated as cystitis.  A noncompensable 
evaluation was warranted for mild chronic cystitis.  A 10 
percent evaluation required moderate cystitis with pyuria and 
diurnal and nocturnal frequency, and a 20 percent evaluation 
required moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7512 (1993).

As set forth above, the 1992 examination revealed no evidence 
of cystitis symptomatology or nocturia frequency.  The 
treatment records subsequent to 1991 also fail to show any 
evidence of cystitis symptomatology.

Under the current criteria, prostate gland symptomatology is 
rated either under the criteria for voiding dysfunction or 
urinary tract infection, whichever is predominant. 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2005).  The voiding 
dysfunction criteria also include urinary frequency where 
applicable.  38 C.F.R. § 4.115a (2005).  Voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day warrants an evaluation of 
20 percent.  Id.

Urinary frequency which results in daytime voiding interval 
less than one hour; or, awakening to void five or more times 
per night, warrants an evaluation of 40 percent.  38 C.F.R. § 
4.115a.  Daytime voiding interval between one and two hours; 
or, awakening to void three to four times per night, warrants 
an evaluation of 20 percent.  Id.  Daytime voiding interval 
between two and three hours; or, awakening to void two times 
per night, warrants an evaluation of 10 percent.  Id.

The competent medical evidence of record reflects no evidence 
of the veteran having to wear absorbent materials.  Further, 
the treatment records associated with the claims file 
reflects that he has consistently denied nocturia or daytime 
voiding dysfunction.

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalizations (greater than two times 
per year) and/or requiring continuous intensive management, 
warrants an evaluation of 30 percent.  Id.  Urinary tract 
infection requiring long-term therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent evaluation.  Id.

The claims file reflects entries where examiners suspected a 
urinary tract infection, and treated the veteran with either 
an antibiotic or sulpha drug, but that there was not a 
definitive diagnosis.  The Board notes that the veteran's 
several hospitalizations were due to his poly-substance 
dependence and not his chronic prostatitis.  The Board 
further notes that, while the veteran was treated 
occasionally for potential urinary tract infections, there is 
no evidence of either frequent or long-term use of medication 
for the veteran's genitourinary symptoms.  Thus, the Board 
finds that the preponderance of the competent medical 
evidence of record shows that the veteran's chronic 
prostatitis has not required intensive management, and an 
increased rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.

There is absolutely no competent evidence that the veteran's 
right orchiectomy or his chronic prostatitis impacts his 
employment or that he has required frequent hospitalization 
due to either.  The veteran's recurrent hospitalizations were 
due to his substance dependence.  His disability picture is 
not so exceptional or unusual so as to render the rating 
schedule impractical.  See 38 C.F.R. § 3.321(b)(1).

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's right orchiectomy more nearly 
approximates a 10 percent evaluation, and that 10 percent 
adequately compensates him for this functional loss, and that 
his chronic prostatitis more nearly approximates a non-
compensable evaluation.  


ORDER

Entitlement to an increased rating for right orchiectomy is 
denied.

Entitlement to a compensable rating for chronic prostatitis 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


